Title: To Thomas Jefferson from John Brown Cutting, [30 May 1789]
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
35 St Albans Street Pall Mall [30 May 1789]

I hoped on this day to have set off for Paris and rather wishing to speak with than write to you, you received no line from me by the last posts. Finding now that I may be detained perhaps another week in London before I am prepared to visit you, I pen a word or two according to my former habit, rather to prevent any imputation of negligence on your part than to offer much information on mine.
I trust the inclosed papers will contribute to your entertainment, and I am happy to add that there is a private letter in town from New York of a very recent date (I think April 25th) in which I read a paragraph late last evening to the following effect: “The President General arrived here on the 23d. and the last day of the month vizt. the 30th of April he is to be received in form by both branches, who have already matured the basis of a revenue system for the united states which will be enacted immediately, the resolutions being agreed to by a very great majority in Congress: among the members of which the late party feuds of fœderal and antifœderal are extinct, all seeming resolute harmoniously to concur in every measure requisite to restore the credit and sustain the dignity  of the United States both at home and abroad.” You may rely upon the veracity of the letter writer as well as upon his good opportunities in New York to obtain a knowledge of facts.
May I intreat a line from you by the next post with the address of Mr. Rutledge. Shoud he be in Paris beseech him to inclose me a line for his mother, to go by a vessel that sails the 11th of June. None of his family had on the 12th of last April received any direct account of him later than Novr., a circumstance that excited much maternal anxiety and solicitude.
The letters from Mr. Izard, Doctor Ramsay and Mr. Edward Rutledge which I shall have the honor soon to deliver you are on a subject local to South Carolina and are only enforcive of what I am commanded to say to you by those gentlemen; otherwise I would have sent to You by Mr. Broome.—With very great respect and affection, I have the honor to be Your Most Obedt Sevt.,

John Brown Cutting

